            Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


LUMNUI DIDLER, Individually and on                                                           PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                      No. 5:21-cv-306


MAOFU HOME HEALTH CARE SERVICES                                                        DEFENDANTS
INCORPORATED and ANNE HOLLAND


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Lumnui Didler (“Plaintiff”), individually and on behalf of all

others similarly situated, by and through her attorneys Merideth Q. McEntire and Josh

Sanford of Sanford Law Firm, PLLC, and for her Original Complaint—Collective Action

(“Complaint”) against Maofu Home Health Care Services Incorporated and Anne

Holland (collectively “Defendant” or “Defendants”), she does hereby state and allege as

follows:

                           I.       PRELIMINARY STATEMENTS

       1.     Plaintiff, individually and on behalf of all others similarly situated, brings

this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), and

applicable administrative rules and regulations for declaratory judgment, monetary

damages, liquidated damages, prejudgment interest, and costs, including reasonable

attorneys’ fees as a result of Defendant’s failure to pay Plaintiff and all others similarly

situated a proper overtime compensation for all hours that Plaintiff and all others

similarly situated worked.


                                              Page 1 of 11
             Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                 Original Complaint—Collective Action
              Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 2 of 11




                              II.      JURISDICTION AND VENUE

        2.     The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

        3.     Defendant conducts business within the State of Texas.

        4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Texas has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Texas.

        5.     Plaintiff was employed by Defendant within the San Antonio Division of the

Western District of Texas, and venue is proper in this Court pursuant to 28 U.S.C. §

1391.

                                       III.     THE PARTIES

        6.     Plaintiff is an individual and a resident of Bexar County.

        7.     Separate Defendant Maofu Home Health Care Services Incorporated

(“Maofu”) is a domestic, for-profit corporation.

        8.     Maofu’s registered agent for service of process is Anne Ewube Holland, at

6319 Lynkat Lane, Houston, Texas 77083.

        9.     Separate Defendant Anne Holland (“Holland”) is an individual and resident

of Texas.

        10.    Defendants, in the regular course of their business, maintain a website at

http://www2.maofuhcs.com/.




                                                Page 2 of 11
               Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                                 U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                   Original Complaint—Collective Action
             Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 3 of 11




                               III.    FACTUAL ALLEGATIONS

       11.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       12.    Defendant provides home health care services.

       13.    Holland is a principal, director, officer, and/or owner of Maofu.

       14.    Holland, in her role as an operating employer of Maofu, had the power to

hire and fire Plaintiff, often supervised Plaintiff’s work and determined her work

schedule, and made decisions regarding Plaintiff’s pay, or lack thereof.

       15.    Holland took an active role in operating Maofu and in the management

thereof.

       16.    Holland, at relevant times, exercised supervisory authority over Plaintiff in

relation to her work schedule, pay policy and the day-to-day job duties that Plaintiff’s job

entailed.

       17.    Defendant has at least two employees that handle, sell, or otherwise work

on goods or materials that have been moved in or produced for commerce, such as

vehicles, fuel and medication.

       18.    Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this complaint.

       19.    At all relevant times herein, Defendant was an “employer” of Plaintiff within

the meaning of the FLSA.

       20.    Plaintiff was employed by Defendant from December of 2020 until

February of 2021 as a Caregiver.

                                               Page 3 of 11
              Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                  Original Complaint—Collective Action
            Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 4 of 11




      21.    Defendant classified Plaintiff as a salaried employee, exempt from the

overtime requirements of the FLSA.

      22.    Defendant also employed other Caregivers.

      23.    Defendant also classified other Caregivers as salaried employees, exempt

from the overtime requirements of the FLSA.

      24.    At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

      25.    At all relevant times herein, Defendant directly hired Caregivers to work at

its jobsites, paid them wages and benefits, controlled their work schedules, duties,

protocols, applications, assignments and employment conditions, and kept at least

some records regarding their employment.

      26.    As a Caregiver, Plaintiff was responsible for caring for Defendant’s

patients, including cooking, cleaning, doing laundry, taking them on errands such as

grocery shopping, and administering medication.

      27.    Other Caregiver had similar duties to Plaintiff.

      28.    Plaintiff and other Caregivers did not hire or fire any other employee.

      29.    Plaintiff and other Caregivers were not asked to provide input as to which

employees should be hired or fired.

      30.    Plaintiff and other Caregivers did not exercise discretion or independent

judgment as to matters of significance.

      31.    Plaintiff’s and other Caregivers’ primary duties were repetitive, rote or

mechanical tasks which were subject to close review and management.




                                              Page 4 of 11
             Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                 Original Complaint—Collective Action
              Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 5 of 11




        32.    Plaintiff and other Caregivers sought input from their supervisors in lieu of

making significant decisions on their own.

        33.    In carrying out their duties, Plaintiffs and other Caregivers followed the

processes set by Defendant and others.

        34.    Plaintiff regularly worked over forty hours each week.

        35.    Plaintiff estimates she regularly worked approximately 104 hours per

week.

        36.    Specifically, Plaintiff’s regular schedule required her to work from 4 pm

until 8 am, Monday through Friday, and 8 pm to 8 am on Saturday and Sunday.

        37.    Upon information and belief, other Caregivers had similar schedules and

worked a similar number of hours to Plaintiff.

        38.    Plaintiff was paid $1,200.00 every two weeks.

        39.    Plaintiff was paid less than the $684.00/week minimum required by the

FLSA. See 29 C.F.R. § 541.600.

        40.    Upon information and belief, other Caregivers were paid a similar amount.

        41.    In most weeks, Plaintiff worked so many hours that her constructive hourly

rate fell below the lawful minimum wage.

        42.    Upon information and belief, other Caregivers also regularly worked a

sufficient number of hours to cause their constructive hourly rate to fall below the lawful

minimum wage.

        43.    Plaintiff and other Caregivers were not paid overtime wages for hours

worked over forty per week.




                                                Page 5 of 11
               Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                                 U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                   Original Complaint—Collective Action
              Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 6 of 11




        44.    At all relevant times herein, Defendant has deprived Plaintiff and other

salaried Caregivers of overtime compensation for all of the hours worked over forty per

week.

        45.    Upon information and belief, the pay practices that violate the FLSA

alleged herein were the same at all of Defendant’s locations because the policy was a

centralized human resources policy implemented uniformly from the corporate

headquarters.

        46.    Defendant knew or showed reckless disregard for whether its actions

violated the FLSA.

                    IV.     REPRESENTATIVE ACTION ALLEGATIONS

        47.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

        48.    Plaintiff brings her claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons who were, are, or will be employed by Defendant as similarly situated salaried

employees at any time within the applicable statute of limitations period, who are

entitled to payment of the following types of damages:

        A.     Minimum wages for all hours worked;

        B.     Overtime premiums for all hours worked in excess of forty per week;

        C.     Liquidated damages; and

        D.     The costs of this action, including attorney’s fees.




                                                Page 6 of 11
               Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                                 U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                   Original Complaint—Collective Action
               Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 7 of 11




         46.    Plaintiff proposes the following class under the FLSA:

                  All salaried Caregivers, and all salaried employees
                whose duties are similar to Caregivers, who worked over
                  forty hours in any week within the past three years.

         47.    In conformity with the requirements of FLSA Section 16(b), Plaintiff has

filed or will soon file written a Consent to Join this lawsuit.

         48.    The relevant time period dates back three years from the date on which

Plaintiff’s Original Complaint—Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         49.    The proposed FLSA collective members are similarly situated in that they

share these traits:

         A.     They worked more than 40 hours in most or all weeks;

         B.     They had substantially similar job duties, requirements, and pay

provisions;

         C.     They were paid a salary;

         D.     They were misclassified by Defendant as exempt from the overtime

requirements of the FLSA; and

         E.     They were subject to Defendant’s common policy of failing to pay overtime

wages for all hours worked over forty each week.

         50.    Plaintiff is unable to state the exact number of the class but believes that

there are at least twenty other employees who worked as Caregivers and were

misclassified as salaried employees.




                                                 Page 7 of 11
                Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                                  U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                    Original Complaint—Collective Action
             Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 8 of 11




       51.    Defendant can readily identify the members of the Section 16(b) class,

which encompasses all salaried Caregivers.

       52.    The names and physical and mailing addresses of the FLSA collective

action plaintiffs are available from Defendant, and a Court-approved Notice should be

provided to the FLSA collective action plaintiffs via first class mail and email to their last

known physical and electronic mailing addresses as soon as possible, together with

other documents and information descriptive of Plaintiff’s FLSA claim.

                              V.    FIRST CAUSE OF ACTION
                        (Individual Claim for Violation of the FLSA)

       53.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       54.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       55.    At all times relevant to this Complaint, Defendant has been Plaintiff’s

“employer” within the meaning of the FLSA, 29 U.S.C. § 203.

       56.    At all times relevant to this Complaint, Defendant has been, and continues

to be, an enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

203.

       57.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 each week and to pay

1.5x regular wages for all hours worked over 40 each week, unless an employee meets

certain exemption requirements of 29 U.S.C. § 213 and all accompanying Department

of Labor regulations.


                                               Page 8 of 11
              Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                  Original Complaint—Collective Action
             Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 9 of 11




       58.    At all times relevant times to this Complaint, Defendant misclassified

Plaintiff as exempt from the overtime requirements of the FLSA.

       59.    Despite the entitlement of Plaintiff to overtime payments under the FLSA,

Defendant failed to pay Plaintiff an overtime rate of 1.5x her regular rate of pay for all

hours worked over 40 each week.

       60.    Defendant failed to pay Plaintiff a lawful minimum wage for all hours

worked.

       61.    Defendant’s failure to pay Plaintiff all wages owed was willful.

       62.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

                          VI.   SECOND CAUSE OF ACTION
                   (Collective Action Claim for Violation of the FLSA)

       63.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       64.    Plaintiff, individually and on behalf of all others similarly situated, asserts

this claim for damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et

seq.

       65.    At all times relevant times to this Complaint, Defendant has been, and

continues to be, an “employer” of Plaintiff and all those similarly situated within the

meaning of the FLSA, 29 U.S.C. § 203.

       66.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 each week and to pay
                                               Page 9 of 11
              Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                  Original Complaint—Collective Action
             Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 10 of 11




1.5x regular wages for all hours worked over 40 each week, unless an employee meets

certain exemption requirements of 29 U.S.C. § 213 and all accompanying Department

of Labor regulations.

       67.     At all times relevant to this Complaint, Defendant misclassified Plaintiff

and all others similarly situated as exempt from the overtime requirements of the FLSA.

       68.     Despite the entitlement of Plaintiff and those similarly situated to overtime

payments under the FLSA, Defendant failed to pay Plaintiff and all those similarly

situated an overtime rate of 1.5x their regular rates of pay for all hours worked over 40

each week.

       69.     Defendant failed to pay Plaintiff and all other similarly situated employees

a lawful minimum wage for all hours worked.

       70.     Defendant’s failure to pay Plaintiff and all others similarly situated all

wages owed was willful.

       71.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all those similarly situated for monetary damages, liquidated damages, and

costs, including reasonable attorneys’ fees, for all violations that occurred within the

three years prior to the filing of this Complaint.

                                  VII.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Lumnui Didler, individually on

behalf of all others similarly situated, respectfully prays as follows:

       A.      That Defendant be summoned to appear and answer this Complaint;

       B.      A declaratory judgment that Defendant’s practices alleged herein violate

the FLSA and its related regulations;

                                               Page 10 of 11
               Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                                 U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                   Original Complaint—Collective Action
            Case 5:21-cv-00306 Document 1 Filed 03/26/21 Page 11 of 11




       C.      Certification of a collective under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       D.      Judgment for damages for all unpaid overtime wage compensation owed

under the FLSA and its related regulations;

       E.      Judgment for liquidated damages pursuant to the FLSA and its related

regulations;

       F.      An order directing Defendant to pay Plaintiff and all others similarly

situated prejudgment interest, a reasonable attorney’s fee and all costs connected with

this action; and

       G.      Such other and further relief as this Court may deem just and proper.

                                                 Respectfully submitted,

                                                 LUMNUI DIDLER, Individually
                                                 and on Behalf of All Others
                                                 Similarly Situated, PLAINTIFF

                                                 SANFORD LAW FIRM, PLLC
                                                 Kirkpatrick Plaza
                                                 10800 Financial Centre Pkwy, Suite 510
                                                 Little Rock, Arkansas 72211
                                                 Telephone: (501) 221-0088
                                                 Facsimile: (888) 787-2040

                                                 /s/ Merideth Q. McEntire
                                                 Merideth Q. McEntire
                                                 Tex. Bar No. 24105123
                                                 merideth@sanfordlawfirm.com

                                                 /s/ Josh Sanford
                                                 Josh Sanford
                                                 Tex. Bar No. 24077858
                                                 josh@sanfordlawfirm.com




                                               Page 11 of 11
               Lumnui Didler, et al. v. Maofu Home Health Care Services Incorporated, et al.
                                 U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-306
                                   Original Complaint—Collective Action
